COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CALVIN CLAYTON LINCECUM,                                      No. 08-14-00015-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                         County Court at Law No. 4
                                               §
 THE STATE OF TEXAS,                                         of Collin County, Texas
                                                §
                             State.                           (TC# 004-83824-2013)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until June 6, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gerald David Knapp, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 6, 2014.

       IT IS SO ORDERED this 28th day of May, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.